COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-15-00032-CR


ROBERT GONZALES                                                APPELLANT

                                     V.

THE STATE OF TEXAS                                                   STATE


                                  ----------

         FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 1351979D

                                  ----------

                       MEMORANDUM OPINION 1

                                  ----------

     In a single issue, appellant Robert Gonzales appeals his conviction for

arson and 18-year sentence. Because we conclude Gonzales has defaulted his

claim that his sentence was cruel and unusual, we affirm the trial court’s

judgment.




     1
      See Tex. R. App. P. 47.4.
      Shane Bradshaw and Akita McGowan were asleep in their home on

December 3, 2013, when McGowan heard something hit the bedroom window,

heard a sloshing sound, smelled gasoline, heard the click of a lighter, and heard

a “whoosh.” Bradshaw and McGowan were able to escape before their bedroom

became engulfed in flames. Gonzales was indicted for arson with the intent to

damage a habitation with a deadly weapon—a combustible or flammable liquid or

material. See Tex. Penal Code Ann. § 28.02(a), (d)(2) (West 2011). Gonzales

pleaded guilty to the offense without a plea-bargain agreement but did not enter

a plea to the deadly-weapon notice.         After a punishment hearing and after

reviewing a presentence-investigation report, the trial court made an affirmative

deadly-weapon finding and assessed his punishment at 18 years’ confinement.

      On appeal, Gonzales argues that his sentence is cruel and unusual

because he is young, he accepted responsibility for his crime, and he “is a

diligent and good worker.” However, Gonzales failed to raise this issue in the

trial court at the punishment hearing 2 and did not file a motion for new trial.

Thus, he has procedurally defaulted this claim. See Sample v. State, 405 SW.3d

295, 303–04 (Tex. App.—Fort Worth 2013, pet. ref’d). We overrule Gonzales’s

sole issue and affirm the trial court’s judgment. See Tex. R. App. P. 43.2(a).




      2
       When the trial court asked if there was “any legal reason why sentence
should not be pronounced,” Gonzales’s counsel stated that there was not.


                                        2
                                       /s/ Lee Gabriel

                                       LEE GABRIEL
                                       JUSTICE

PANEL: DAUPHINOT, WALKER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 1, 2015




                               3